                                          THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                       ALAN H. SCHEINER
Corporation Counsel                              100 CHURCH STREET                                    Senior Counsel
                                                 NEW YORK, NY 10007                            Phone: (212) 356-2344
                                                                                                 Fax: (212) 356-3509
                                                                                               ascheine@law.nyc.gov
                                                                    March 16, 2020
      BY ECF

      Hon. Mary Kay Vyskocil
      Southern District of New York                                      USDC SDNY
      Daniel Patrick Moynihan Courthouse, Courtroom 18C                  DOCUMENT
      500 Pearl Street                                                   ELECTRONICALLY FILED
      New York, NY 10007                                                 DOC #:
                                                                         DATE FILED: 3/16/2020
      Re:     Enriquez, Diangelo v. City of New York, et al.
              17-CV-4293 (VSB)______________________


      Your Honor:

                      I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
      the City of New York, and am assigned to the defense of the above-referenced matter.
      Defendants write to respectfully request an extension from Noon to 5 p.m. today for submission
      of the parties’ joint status letter in anticipation of the initial conference. Plaintiff’s counsel
      consents to this request.
                    Both parties have drafted portions of their joint status letter and intend to submit it
      as soon as possible today. Additional time is required, however, for defendants to finalize their
      comments and additions to the letter because of delays arising from the COVID-19 public health
      emergency and the Law Department’s mobilization to utilize remote work wherever possible.
      There are numerous technical and administrative issues requiring attention due to this transition.
      Defendants regret the inconvenience to the Court.

                      We thank the Court for its time and consideration in this matter.

                                                                    Respectfully submitted,

                                                                    Alan H. Scheiner               /s/

                                                                    Alan H. Scheiner
     3/16/2020                                                      Senior Counsel
                                                                    Special Federal Litigation Division
